Case 3:17-cv-00007-GTS-ML Document 104-16 Filed 06/17/19 Page 1 of 2
Case 3:17-cv-00007-GTS-ML Document 104-

 

December 9, 2016

Students Name:

As you may or may not be aware, allegations have been made regarding your perlod 4, Foundations of
College Math class. ls there anything you wish to share?

Due to these allegations the Superintendent has asked us to interview every student in your period 4,
math class, . Piense eyalmin buyrad y Ytsornwoe. TArnks!

Since September, has Ms. Dyer changed tne seating arrangements in math class?

Do students work in groups?

How are the groups assigned?

Do students follow Ms. Dyer’s directions and work with their assigned partners?

Have any students In math class consistently caused disruptions to math class?

Have any students made inappropriate comments cr used inappropriate language in math class?
Have any of these inappropriate comments or language been directed towards the teacher?

Are there any students who consistently disrupt math class?

Are you aware of any postings on social media regarding math class?

40. is there anything else you think we should know?

ga 1a tS) FS

© oN Min

A

VS000869
